        Case 7:20-cr-00626-PMH Document 207
                                        206 Filed 08/13/21
                                                  08/11/21 Page 1 of 1




                               Law Offices of
                             Daniel A. Hochheiser
                                   Attorney At Law
                              2 Overhill Road, Suite 400
                              Scarsdale, New York 10583
                                                    Application granted.
                                 dah@hochheiser.com
                                    (646) 863-4246 SO ORDERED.

August 11, 2021
                                                       _______________________
                                                       Philip M. Halpern
Via ECF                                                United States District Judge
Hon. Philip M. Halpern
Federal Building and United States Courthouse          Dated: White Plains, New York
                                                              August 13, 2021
300 Quarropas St.
White Plains, NY 10601-4150

Re:    USA v. Brandon Nieves, 20 CR 626 PMH
       REQUEST PERMISSION TO FILE INTERIM VOUCHERS


Your Honor:

        I am assigned counsel to Brandon Nieves and request permission to file interim
vouchers in this case. Please endorse this letter motion to permit me, as CJA counsel, to
file interim vouchers.

                                          Respectfully submitted,



                                          Daniel A. Hochheiser

Cc: All counsel via ECF
